116 F.3d 482
79 A.F.T.R.2d (RIA) 97-3095
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Allen BELLON, Plaintiff-Appellant,v.Mike DELGADO;  Russell Clawiter;  Internal Revenue Service,Defendants-Appellees.
No. 96-16130.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997**Decided June 5, 1997.

Appeal from the United States District Court for the Eastern District of California, D.C. No. CV-95-01277-GEB;  Garland E. Burrell, District Judge, Presiding.
Before:  NORRIS, LEAVY, and TASHIMA, Circuit Judges.


1
MEMORANDUN*


2
Richard Allen Bellon appeals pro se the district court's dismissal of his fraud claim pursuant to Fed.R.Civ.P. 12(b)(6).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6), see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and we affirm.1


3
Bellon contends that the district court erred in its dismissal with prejudice of his fraud claims pursuant to Fed.R.Civ.P. 12(b)(6).  This contention lacks merit.


4
Bellon's allegations of fraud were part of his civil rights claims.  Bellon did not allege common law fraud claims, but rather referred to fraud to bolster his civil rights claims.  Accordingly, the district court did not err by dismissing all of Bellon's claims as time-barred under the one-year statute of limitations for actions brought in California under 42 U.S.C. §§ 1983, 1985, and 1986.  See Stone, 58 F.3d at 436-37.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because Bellon failed to raise any contentions regarding the district court's dismissal of his federal claims, we deem these waived on appeal.  See International Union of Bricklayers & Allied Craftsman Local 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985)